[Cite as Columbus Bar Assn. v. Hayes, 137 Ohio St.3d 1244, 2013-Ohio-5418.]




                      COLUMBUS BAR ASSOCIATION v. HAYES.
[Cite as Columbus Bar Assn. v. Hayes, 137 Ohio St.3d 1244, 2013-Ohio-5418.]
(No. 2007-2381—Submitted December 11, 2013—Decided December 13, 2013.)
                       ON APPLICATION FOR REINSTATEMENT.
                               ____________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, Michael Jeffrey Hayes, Attorney
Registration No. 0069111, last known business address in Pickerington, Ohio.
        {¶ 2} The court, coming now to consider its order of May 29, 2008,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of two years with the last six months stayed on conditions, finds that
respondent has substantially complied with that order and with the provisions of
Gov.Bar R. V(10)(A).
        {¶ 3} Therefore, it is ordered by this court that respondent is reinstated to
the practice of law in the state of Ohio. Consistent with the opinion previously
rendered in this matter, it is further ordered that respondent shall serve a Gov.Bar
R. V(9) period of probation for three years from the date of this order. It is
further ordered that during the probation, respondent shall (1) successfully
complete his Ohio Lawyers Assistance Program contract, (2) continue to be
evaluated by a mental-health professional and follow any recommended course of
treatment, (3) submit annually to relator a report from a psychologist or
psychiatrist certifying that he is fit to continue the practice of law in Ohio, (4)
cooperate with and accept monitoring by a law-practice monitor appointed by and
reporting to relator, and (5) commit no further disciplinary violations.
        {¶ 4} It is further ordered that on or before 30 days from the date of this
order, relator shall file with the clerk of this court the name of the attorney who
                             SUPREME COURT OF OHIO




will serve as respondent’s monitor, in accordance with Gov.Bar R. V(9). It is
further ordered that at the end of respondent’s probationary period, relator shall
file with the clerk of this court a report indicating whether respondent, during the
probationary period, complied with the terms of the probation.
       {¶ 5} It is further ordered that at the end of the probationary period,
respondent may apply for termination of probation as provided in Gov.Bar R.
V(9). It is further ordered that respondent’s probation shall not be terminated
until (1) respondent files an application for termination of probation in
compliance with Gov.Bar R. V(9)(D), (2) respondent complies with this and all
other orders issued by this court, (3) respondent complies with the Rules for the
Government of the Bar of Ohio, (4) relator files with the clerk of this court a
report indicating that respondent has complied with the terms of the probation,
and (5) this court orders that the probation be terminated.
       {¶ 6} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2